POULIOT, J.
This is an action of seduction brought by William Pomfret against Otis White for seduction of his daughter Evelyn and is before the Court on defendant’s motion for a new trial, on the usual grounds, after a jury had returned a verdict for the plaintiff for $1000.
In so far as liability is concerned, the Court does not feel it should overturn the jury’s findings. The facts were in dispute; both the plaintiff and the defendant produced corroboration of certain features of the evidence. It was the type of case to be considered by a jury; it could have been decided either way, depending on which story was believed. Neither side made a very impressive appearance, but the evidence is sufficient to find that the plaintiff proved his case by a preponderance of evidence.
When Evelyn stopped working, in August 1928, she was earning $14.85 per week. The child was born November 22, 1928. She began to do housework in January 1929. She did not resume gainful employment until May 1929, but there is no satisfactory evidence that this was due to her condition resulting from the seduction. On the evidence adduced, the Court feels that $500 is full, fair and reasonably ample compensation in this case.
If plaintiff, within five days, files his remittitur of all of the verdict which is in excess of $500, defendant’s motion for a new trial is denied, otherwise it is granted.